— Application by assigned counsel for "permission to withdraw as counsel for appellant,” based upon the conclusory statement in his perfunctory brief, that he "found no non-frivolous issues to be raised on appeal,” granted only to the extent of assigning alternate counsel to prosecute expeditiously the appeal by whatever means deemed appropriate. Present counsel has totally failed to comply with or even attempt to follow the "guidelines” provided in People v Saunders (52 AD2d 833) (People v Carroll, 72 AD2d 710). By so doing, he has rendered himself ineligible for compensation for such efforts. Concur — Fein, J. P., Sullivan, Markewich, Silverman and Ross, JJ.